 
Exhibit 10.6


STOCK PLEDGE AGREEMENT


THIS STOCK PLEDGE AGREEMENT ("Pledge Agreement") made this 27th day of June,
2012 by and between INTEGRATED BIOPHARMA, INC., a Delaware corporation having an
address at 225 Long Avenue, Building 15, P.O. Box 278, Hillside, New
Jersey  07025 (the “Pledgor”), and PNC BANK, NATIONAL ASSOCIATION, as Agent for
the Lenders, having an office at Two Tower Center Boulevard, East Brunswick, New
Jersey 08816 (the “Bank” and “Pledgeholder”):


WHEREAS, to induce the Bank to extend a certain credit facility in the aggregate
principal amount of $11,727,000 (as may be increased from time to time, the
“Loan”) in favor of the Pledgor and certain other borrowing entities
(collectively, the “Borrowers”) as evidenced by a certain Revolving Credit Note
dated the date hereof executed by the Borrowers in favor of the Bank in the
amount of $8,000,000 (as may be amended, restated, modified, replaced, extended
and/or increased from time to time, the “Revolving Note”) and a certain Term
Note dated the date hereof executed by the Borrowers in favor of the Bank in the
amount of $3,727,000 (as may be amended, restated, modified, replaced, extended
and/or increased from time to time, the “Term Note” and collectively with the
Revolving Note and all other promissory notes executed from time to time with
regard thereto, the “Note”), and in accordance with the terms of a certain
Revolving Credit, Term Loan and Security Agreement of even date herewith by and
among the Borrowers, the Bank, certain other financial institutions
(collectively with the Bank, the “Lenders”) and the Bank as Agent for the
Lenders (as may be amended, restated, modified and/or replaced from time to
time, the “Loan Agreement”), the Pledgor has agreed to secure the Obligations
(as defined in the Loan Agreement) in part by the pledge of certain stock of
iBio, Inc., a corporation of the State of Delaware, (as described in Schedule A
annexed hereto, the “Stock”) in accordance with the terms hereof, said Stock to
be held in trust by the Pledgeholder.


IT IS, THEREFORE, AGREED:


1.  Pledge.  In consideration of the credit facilities granted by the
Pledgeholder to the Pledgor and for other good and valuable consideration,
receipt of which is acknowledged, the Pledgor, as security for the Loans, hereby
grants to the Pledgeholder a security interest in, and assigns and pledges to
Pledgeholder, the Stock, as more specifically set forth on Schedule A annexed
hereto, whether or not said Stock is represented by certificates.  The stock
certificates representing ownership of said Stock have simultaneously been
delivered to the Pledgeholder, duly endorsed in blank.  The Pledgor appoints the
Pledgeholder its attorney to arrange for the transfer of the Stock to the name
of the Pledgeholder.  The Pledgeholder shall hold the pledged Stock as security
for the Obligations of the Pledgor for the benefit of the Pledgeholder, and
shall not encumber or dispose of the shares except in accordance with the
provisions of this Pledge Agreement.


Pledgor covenants and agrees that it will maintain and preserve the lien of the
pledge and security interest hereunder as a first lien on the Stock, and will
defend the interest of Pledgeholder therein against the claims and demands of
all persons who may claim the same.


Pledgeholder acknowledges and agrees that this Pledge Agreement constitutes
written notification to Pledgeholder of: (i) the pledge, transfer and assignment
to Pledgeholder of, and Pledgeholder’s interest in, the Stock; and (ii) the
transfer by Pledgor to Pledgeholder of a security interest in the Stock.


2.  Appointment of Pledgeholder.  The Pledgor hereby designates the Pledgeholder
to act as Pledgor's agent and for Pledgor's benefit in accordance with the terms
hereof and the Pledgeholder hereby accepts said designation and agrees to act as
the Pledgor's agent and for Pledgor's benefit in accordance with the terms
hereof.  The Pledgor hereby authorizes the Pledgeholder to:  (a) exercise such
powers and perform such duties for the benefit of the Pledgeholder under the
provisions of this Pledge Agreement; and (b) exercise all remedies available to
the Pledgeholder under this Pledge Agreement including, without limitation, the
right to foreclose or otherwise realize upon the Stock.  The Pledgeholder may
perform any of its duties hereunder by or through its agents or employees.  This
Section 2 is subject to the specific terms and conditions set forth herein, in
the Loan Agreement and the Other Documents with regard to the Pledgeholder’s
ability to exercise such rights and remedies subject to the occurrence and
continuance of a Default and/or an Event of Default.


3.  Voting Rights.  During the term of this pledge, and so long as no Default or
Event of Default exists under the Loan Agreement, this Pledge Agreement or any
Other Document, the Pledgor shall have the right to vote the pledged shares on
all corporate questions, and the Pledgeholder shall execute due and timely
proxies in favor of the Pledgor to this end.
 
 
1

 
 
 

--------------------------------------------------------------------------------

 
 
4.  Representations.  The Pledgor warrants and represents that (a) the Pledgor
owns the Stock, and (b) there are no restrictions upon the transfer of any of
the Stock and the Pledgor has the right to transfer such Stock free of any
encumbrances other than Permitted Encumbrances and without obtaining the
consents of the others except as otherwise specifically set forth on the
certificates.


5.  Covenant.  Pledgor shall immediately upon the execution of this Pledge
Agreement make appropriate
entries on the books of the companies represented by the Stock to reflect the
security interest of the Pledgeholder in the Stock.


6.  Adjustments.  In the event that, during the term of this pledge, any share
dividend, reclassification, readjustment, or other change is declared or made in
the structure of the companies represented by the Stock, all new, substituted,
and additional shares, or other securities, issued by reason of any such change
shall be held by the Pledgeholder under the terms of this Pledge Agreement in
the same manner as the Stock originally pledged hereunder.


7.  Warrants and Rights.  In the event that during the term of this pledge,
subscription warrants or any other rights or options shall be issued in
connection with the Stock, such warrants, rights and options shall be
immediately assigned by the Pledgeholder to the Pledgor, and if exercised by the
Pledgor all new shares or other securities so acquired by the Pledgor shall be
immediately assigned to the Pledgeholder to be held under the terms of this
Pledge Agreement in the same manner as the Stock originally pledged
hereunder.  Notwithstanding anything contained herein, provided no Default
and/or Event of Default has occurred and is continuing under the Loan Agreement,
this Pledge Agreement or any Other Document, the Pledgor shall be entitled to
all cash dividends, interest and other cash distributions made in connection
with the securities pledged hereunder.


8.  Payment of Loan.  Upon payment in full of the Obligations, the Pledgeholder
shall transfer to the Pledgor all the Stock and all rights received by the
Pledgeholder as a result of its record ownership thereof.


9.  Default.  In the event that the Pledgor defaults in the performance of any
of the terms of this Pledge Agreement, the Loan Agreement, any Other Document
and/or the Obligations, the Pledgeholder shall have the rights and remedies
provided in the Loan Agreement, the Other Documents and the Uniform Commercial
Code in force in the State of New York and in this connection the Pledgeholder
may, without liability for any diminution in price which may have occurred, sell
all the Stock in such manner and for such price as the Pledgeholder may
reasonably determine.  At any bona fide public sale the Pledgeholder shall be
free to purchase all or any part of the pledged shares.  Out of the proceeds of
any sale the Pledgeholder may retain an amount equal to the Obligations then due
on the Loan, plus the amount of the expenses of the sale, and shall pay any
balance of such proceeds to the Pledgor.


10.  Enforcement of Stock Pledge Agreement.  The Pledgeholder may, in its sole
discretion, exercise any right or remedy which the Pledgeholder has under this
Pledge Agreement or by law (such rights and remedies being cumulative and not
alternative or exclusive) without pursuing or exhausting any right or remedy the
Pledgeholder has against the Borrowers or any other person or entity, or which
the Pledgeholder has with respect to any collateral for any or all of the
Obligations of the Borrowers. The Pledgeholder need not join any Pledgor or the
Borrowers or any other person or entity as a party in any action brought to
enforce the provisions hereof; and the Pledgeholder may exercise any right or
remedy which it has under this Pledge Agreement without regard to any actions or
omissions of the Borrowers or any other person or entity.  In the event of a
Default and/or an Event of under this Pledge Agreement, the Loan Agreement
and/or any Other Document and the continuance thereof, after expiration of any
applicable grace period therein provided, the Pledgeholder shall be entitled to
immediately enforce the obligations of Pledgor hereunder.


11.  Stock Pledge Agreement Not Affected. Subject to any rights of Borrowers
under the Loan Agreement and the Other Documents (including, without limitation,
any rights to agree or consent to any changes, amendments or modifications to
any of the Obligations, the Loan Agreement, any Other Document or any other
agreement executed in connection therewith), the Pledgor hereby consents and
agrees that, at any time, and from time to time, without notice to the Pledgor:


(i)            the time, manner, place and/or terms of payment of any of the
Obligations may be extended or modified;


(ii)            any collateral, or any other pledge agreement, for any of the
Obligations may be exchanged, released, surrendered, or otherwise disposed of;


(iii)           any action may be taken under or in respect of any agreements,
notes or documents pursuant to which any of the Obligations arise, in the
exercise of any remedy, power or privilege therein contained or otherwise with
respect thereto, or such remedy, power or privilege may be waived, omitted, or
not enforced;


(iv)           the time for the Borrowers’ performance of or compliance with any
term, covenant or agreement on its part to be performed or observed under any
agreements, notes or documents pursuant to which any of the Obligations arise
may be extended, or such performance or compliance may be waived, or failure in
or departure from such performance or compliance may be consented to;


(v)            the Loan Agreement and/or any Other Document, or any term
thereof, may be amended or modified in any respect (including, without
limitation the interest rate);


(vi)            the liability of the Borrowers, or any Pledgor hereunder may be
released, settled or compromised; and


(vii)         monies received from the Borrowers or others, or from collateral
held for the Obligations, may be applied by the Pledgeholder against other
indebtedness owed by the Borrowers to the Bank, as the Pledgeholder in its sole
discretion determines; all in such manner and upon such terms as the
Pledgeholder deems proper, without notice to or further assents from the
Pledgor, and all without affecting this Pledge Agreement or the obligations of
the Pledgor hereunder, which shall continue in full force and effect until the
Obligations and all obligations of the Pledgor hereunder shall have been
fully paid and performed.
 
 
2
 
 
 

--------------------------------------------------------------------------------

 

 
12.  Notice of Acceptance.  Pledgor hereby waives notice of acceptance of this
Pledge Agreement, presentment and demand for payment, notice of dishonor,
protest and notice of protest or non-compliance with the terms and provisions of
the Note, the Loan Agreement and/or any Other Document.  No act or omission of
any kind in the premises shall in any way affect or impair this Pledge
Agreement.


13.  Marshalling of Assets.  Pledgor hereby waives any right or claim of right
to cause a marshalling of the Borrower's assets or to cause Pledgeholder to
proceed against any of the security held by the Pledgeholder before proceeding
against any Pledgor, or to proceed against any Pledgor in any particular order,
and Pledgor hereby waives any requirement that Pledgeholder shall institute any
action or proceedings at law or in equity against Borrower, or anyone else, with
respect to the Note, the Loan Agreement and/or any Other Document or with
respect to any other security held by Pledgeholder, as a condition precedent to
bringing an action against the Pledgor upon this Pledge Agreement.


14.  Subordination and Subrogation.  Subject to the terms and conditions of the
Loan Agreement and the Other Documents (including but not limited to Section 7.5
of the Loan Agreement), in the event any Borrower or any successor thereto
subsequent shall hereafter become indebted to the Pledgor, the amount of each
sum and of such indebtedness shall at all times be subordinate as to lien, time
of payment, and in all other respects, to the amounts owing to the Pledgeholder
under the Note, the Loan Agreement and/or any Other Document, and Pledgor shall
not be entitled to enforce or receive payment thereof until all Obligations have
been paid. Nothing herein contained is intended or shall be construed to give to
Pledgor any right of subrogation in or under the Note, the Loan Agreement and/or
any Other Document or any right to participate in any way therein, or in the
right, title or interest of Pledgeholder in any collateral, notwithstanding any
payments made by Pledgor under this Pledge Agreement, all rights of subrogation
and participation being hereby expressly waived and released until all
Obligations have been paid in full.


15.  No Waiver; Delay.  No delay on the part of the Pledgeholder in exercising
any of its rights, powers or privileges or partial or single exercise thereof
under this Pledge Agreement, the Loan Agreement and/or any Other Document shall
operate as a waiver of any such privileges, powers or rights. No waiver of any
of its rights hereunder, and no modification or amendment of this Pledge
Agreement, shall be deemed to be made by Pledgeholder unless the same shall be
in writing, duly signed on behalf of Pledgeholder by a duly authorized officer,
and each such waiver, if any, shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of Pledgeholder or the
obligations of the Pledgor to Pledgeholder in any other respect at any other
time.


16.  Definitions.  The terms used herein and not otherwise defined or modified
herein shall have the meanings ascribed to them in the Loan Agreement.  The
terms used herein and not otherwise defined or modified herein or defined in the
Loan Agreement shall have the meanings ascribed to them by the Uniform
Commercial Code as enacted in New York.
 
 
3
 
 
 

--------------------------------------------------------------------------------

 

 
17.  Governing Law.  The Pledgor and Pledgeholder elect that the laws of New
York shall govern the construction of this Pledge Agreement and the rights,
remedies, warranties, representations, covenants, and provisions hereof without
regard to the principles of conflict of laws other than Section 5-1401 of the
New York General Obligations Law.


IN WITNESS WHEREOF, the parties have hereunto executed this Pledge Agreement the
day and year first above mentioned.
 
 
 
ATTEST:
INTEGRATED BIOPHARMA, INC.
   
By:
/s/ Dina L. Masi  
By:
/s/ E. Gerald Kay  
Name:  DINA L. MASI
Name:  E. GERALD KAY
Title:  Secretary
Title:  President and Chief Executive Officer

 
 
 
 
 

 
PNC BANK, NATIONAL ASSOCIATION,
 
As Agent for Lenders
         
By:
/s/ Brian Conway    
Name:  BRIAN CONWAY
 
Title:  Vice President
                   

 
 
 
4

 
 

--------------------------------------------------------------------------------

 

 
Schedule A




PLEDGED STOCK




Name of Company
Pledgor
Certificate No.
No. of Shares
Voting         Non-Voting
iBio, Inc.
Pledgor
2198
323,820
0
iBio, Inc.
Pledgor
2199
942,886
0


 
5